Case 1:18-cv-02328-CMA-NYW Document 123 Filed 11/20/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 18-cv-02328-CMA-NYW

   FRANCIS SCHAEFFER COX,

          Plaintiff,

   v.

   TERRY DODD,
   MARIA RENSEL,
   BILL RENSEL, and
   RICHARD NEFF,

          Defendants.


        ORDER ADOPTING RECOMMENDATION OF UNITED STATES MAGISTRATE
                                JUDGE


          This matter is before the Court on the October 29, 2019 Recommendation by

   United States Magistrate Judge Nina Y. Wang, wherein she recommends that this Court

   grant Defendants Terry Dodd and Richard Neff’s Motion to Dismiss Pursuant to Fed. R.

   Civ. P. 12(b)(1) and 12(b)(6) (Doc. #33), deny as moot Defendants Terry Todd and

   Richard Neff’s Motion to Strike Plaintiff’s Premature Filings, Request for Order of

   Voluntary Dismissal, and Motion for Protective Order to Stay Discovery Until the Court’s

   Scheduling Conference (Doc. # 58), and deny Plaintiff’s Motion for Default Judgment as

   to Bill and Maria Rensel (Doc. # 89). (Doc. # 116.) The Recommendation is

   incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).
Case 1:18-cv-02328-CMA-NYW Document 123 Filed 11/20/19 USDC Colorado Page 2 of 3




          The Recommendation advised the parties that specific written objections were

   due within fourteen (14) days after being served with a copy of the Recommendation.

   (Doc. # 116 at 20 n.7.) Despite this advisement, neither party filed an objection to the

   Recommendation.

           “[T]he district court is accorded considerable discretion with respect to the

   treatment of unchallenged magistrate reports. In the absence of timely objection, the

   district court may review a magistrate [judge’s] report under any standard it deems

   appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

   Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

   to require district court review of a magistrate’s factual or legal conclusions, under a de

   novo or any other standard, when neither party objects to those findings.”)).

          After reviewing the Recommendation of Magistrate Judge Wang, in addition to

   applicable portions of the record and relevant legal authority, the Court is satisfied that

   the Recommendation is sound and not clearly erroneous or contrary to law. See Fed. R.

   Civ. P. 72(a). Accordingly, the Court ORDERS that the Recommendation of United

   States Magistrate Judge Nina Y. Wang (Doc. # 116) is AFFIRMED and ADOPTED as

   an Order of this Court. It is

          FURTHER ORDERED that Defendants Terry Dodd and Richard Neff’s Motion to

   Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Doc. #33) is GRANTED and

   Count I and Count III of the Complaint be DISMISSED WITHOUT PREJUDICE as to

   Defendants Terry Todd and Richard Neff. It is




                                                 2
Case 1:18-cv-02328-CMA-NYW Document 123 Filed 11/20/19 USDC Colorado Page 3 of 3




         FURTHER ORDERED that Defendants Terry Dodd and Richard Neff’s Joined

   Motion to Strike Plaintiff’s Premature Filings, Request for Order of Voluntary Dismissal,

   and Motion for Protective Order to Stay Discovery Until the Court’s Scheduling

   Conference (Doc. # 58) is DENIED AS MOOT. It is

         FURTHER ORDERED that Plaintiff’s Motion for Default Judgment as to Bill and

   Maria Rensel (Doc. # 89) is DENIED.


         DATED: November 20, 2019


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               3
